[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                           MEMORANDUM DECISION
               ON OBJECTIONS TO THE MAGISTRATE'S DECISION                               IN MANDAMUS
Relator, Delmar W. Collins, has filed an original action in mandamus requesting this court to issue a writ of mandamus ordering respondent, Industrial Commission of Ohio, to vacate its order denying him temporary total disability compensation and to enter an order granting said compensation.
This matter was referred to a magistrate of this court, pursuant to Civ.R. 53(C), and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a recommendation which included comprehensive findings of fact and conclusions of law. Specifically, the magistrate analyzed the record and the briefs of the parties and concluded that this court should deny relator's request for a writ of mandamus because the commission's order was supported by some evidence. The matter is now before this court on relator's objections to the magistrate's decision.
The issue presented in this case is whether the commission stated a valid basis supported by some evidence for rejecting Dr. Kezur's certification of temporary total disability. Relator's objections notwithstanding having thoroughly reviewed the record, we find that the magistrate correctly concluded that there is "some evidence" to support the commission's determination.
Having found no error in either the magistrate's decision or analysis pursuant to Civ.R. 53(E) (4) (b), we adopt the magistrate's decision as our own, including the findings of fact and conclusions of law rendered therein. Therefore, we overrule relator's objections and, in accordance with the magistrate's decision, deny relator's request for a writ of mandamus.
Objections overruled;
Writ of mandamus denied.
BRYANT and PETREE, JJ., concur.